Judgment affirmed, without costs of this appeal to either party. All concur, except, McCurn, P. J., and Bastow, J., who dissent and vote to reverse and grant a new trial on the ground that the findings of the trial court on the questions of negligence and contributory negligence are against the weight of the credible evidence. (Appeal from a judgment of the Court of Claims dismissing a claim for damages for personal injuries and for property damage to claimant’s tractor-trailer alleged to have been caused by reason of defective condition of State highway.) Present—McCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ. [2 Misc 2d 174.]